Alexander, J. (dissenting).
CPLR 3212 (subd [b]) provides in part that “the motion [for summary judgment] shall be denied if any party shall show facts sufficient to require a trial of any issue of fact.” (Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395; Moskowitz v Garlock, 23 AD2d 943.) After searching the record, I find triable issues of fact and accordingly, would affirm the judgment below. 11 It is undisputed that Mid Mem Corporation (Mid Mem) is the record title holder of the subject premises. The contract of sale, portions of which were rendered unreadable when copied, contains no provision for the express transfer from Mid Mem to K & M Corporation (K & M), the vendee, of the responsibility for the maintenance, control and operation of the premises or the liability which might accrue to one standing in the position of owner of the premises, prior to time of transfer of the record title. 11 Moreover, the excerpts of the examination before trial of Jerome Meltzer, vice-president of Mid Mem, annexed to plaintiff’s affirmation in opposition to defendant’s motion for summary judgment, indicate some degree of control over the premises by Mid Mem. He stated that Mid Mem would not permit inspections to be made of the premises without its consent. Additionally, the apparent control by K & M of the subject premises and Mid Mem’s apparent failure to *707fulfill its obligation of due care as record title holder do not insulate Mid Mem from responsibility with respect to the subject premises, prior to or after the contract of sale.